                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA,                     :
                                              :
       v.                                     : CRIMINAL NUMBER: 4:20-CR-8 (CDL)
                                              :
ERNESTO RIVERA-RODRIGUEZ,                     :
                                              :
      Defendant.                              :
_______________________________               :

                         CONSENT ORDER FOR CONTINUANCE

       The defendant in the above-styled case was indicted on February 12, 2020, and arraigned

on February 26, 2020.

       In this case, the Government has represented to the Court that the Defendant recently

obtained new counsel, and the parties are requesting additional time to conduct pretrial discovery.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the Court’s September, 2020 term, and that the Speedy Trial deadline for the trial in

this matter imposed by 18 U.S.C. Sect. 3161(c)(1) be extended to that time.

       It is the Court=s finding that the ends of justice [18 U.S.C. Sect. 3161(h)(8)(A)] served by

the granting of this continuance outweigh the best interests of the public and the defendant in a

speedy trial for the reason that failure to grant such continuance could result in a miscarriage of

justice [18 U.S.C. Sect. 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny

counsel for the defendant and the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence [18 U.S.C. Sect. (h)(8)(B)(iv)].
SO ORDERED, this 19th day of March, 2020.



                                 s/Clay D. Land
                                 CLAY D. LAND
                                 CHIEF U. S. DISTRICT JUDGE
